Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Jeremy Austin Carroll, Appellant                       Appeal from the 411th District Court of
                                                        Trinity County, Texas (Tr. Ct. No. 09954).
 No. 06-18-00052-CR         v.                          Memorandum Opinion delivered by Justice
                                                        Moseley, Chief Justice Morriss and Justice
 The State of Texas, Appellee                           Burgess participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Jeremy Austin Carroll, pay all costs of this appeal.




                                                       RENDERED OCTOBER 31, 2018
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk